                Case 2:20-cv-00786-RSM Document 11 Filed 01/19/21 Page 1 of 4




 1                                                      THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4
                                    UNITED STATES DISTRICT COURT
 5                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 6
        BOARDS OF TRUSTEES OF THE
 7      CEMENT MASONS & PLASTERERS
        HEALTH & WELFARE TRUST,
 8      CEMENT MASONS AND
        PLASTERERS RETIREMENT TRUST,
 9      and WESTERN WASHINGTON
        CEMENT MASONS JOURNEYMAN                           NO. 2:20-cv-000786-RSM
10      AND APPRENTICE TRAINING
        TRUST,                                             UNOPPOSED MOTION TO STAY
11                      Plaintiffs,                        CASE SCHEDULE AND ORDER
              v.
12                                                         NOTE ON MOTION CALENDAR:
        LUNDEEN SIMONSON, INC., a                          January 15, 2021
13      Washington Corporation, UBI No.
        601358261, Contractor’s License No.
14      LUNDESI086PZ and DIAMOND-S
        POLISHED CONCRETE, INC., UBI No.
15      601391300, Contractor’s License No.
        DIAMOPC865NQ,
16                          Defendants.

17

18              Plaintiffs’ counsel consulted with counsel for Defendants Lundeen Simonson, Inc. and

19    Diamond-S Polished Concrete, Inc. and hereby files this Unopposed Motion to Stay the Case

20    Schedule entered at Dkt. 9.

21               This Motion is made with respect to the following facts and recitals:

22               1.        Plaintiffs filed its Complaint on May 26, 2020;

      UNOPPOSED MOTION TO STAY CASE SCHEDULE                                        BARLOW COUGHRAN
                                                                                MORALES & JOSEPHSON, P.S.
      Cause No. 2:20-cv-00786-RSM - 1                                           1325 FOURTH AVE., SUITE 910
                                                                                     SEATTLE, WA 98101
                                                                                        (206) 224-9900




     5000 331 ea15dc01cw
                Case 2:20-cv-00786-RSM Document 11 Filed 01/19/21 Page 2 of 4




 1              2.          Defendants filed a Notice of Appearance on June 23, 2020;

 2              3.         On January 14, 2021, the Parties conferenced and agreed to enter into settlement

 3    discussions;

 4              4.         It the belief of the Parties that staying the case schedule deadlines set in Dkt. 9

 5    will facilitate the economy of the parties and the Court;

 6              5.          This motion is not brought to unnecessarily delay the proceedings and is

 7    brought in good faith;

 8              6.          The granting of this motion will not prejudice any party and there are no other

 9    existing deadlines, schedules, or settings in this matter other than those set at Dkt. 9; and

10              7.          The Parties believe that an extension of 120 days would be sufficient to perfect

11    settlement.

12              DATED this 15th day of January, 2021.

13                                                  /s/ Noelle E. Dwarzski
                                                  Noelle E. Dwarzski, WSBA #40041
14                                                BARLOW COUGHRAN
                                                  MORALES & JOSEPHSON, P.S.
15                                                1325 Fourth Ave., Suite 910
                                                  Seattle, WA 98101
16                                                Telephone: (206) 224-9900
                                                  E-mail: noelled@bcmjlaw.com
17

18

19

20

21

22

      UNOPPOSED MOTION TO STAY CASE SCHEDULE                                             BARLOW COUGHRAN
                                                                                     MORALES & JOSEPHSON, P.S.
      Cause No. 2:20-cv-00786-RSM - 2                                                1325 FOURTH AVE., SUITE 910
                                                                                          SEATTLE, WA 98101
                                                                                             (206) 224-9900




     5000 331 ea15dc01cw
                Case 2:20-cv-00786-RSM Document 11 Filed 01/19/21 Page 3 of 4




 1                                                 ORDER

 2              IT IS SO ORDERED. The Case Schedule at Dkt. 9 is hereby STAYED. The Parties

 3      shall file a Joint Status Report advising on the status of this matter no later than May 14, 2021.

 4              DATED this 19th day of January, 2021.

 5

 6

 7                                                    A
                                                      RICARDO S. MARTINEZ
 8                                                    CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

      UNOPPOSED MOTION TO STAY CASE SCHEDULE                                         BARLOW COUGHRAN
                                                                                 MORALES & JOSEPHSON, P.S.
      Cause No. 2:20-cv-00786-RSM - 3                                            1325 FOURTH AVE., SUITE 910
                                                                                      SEATTLE, WA 98101
                                                                                         (206) 224-9900




     5000 331 ea15dc01cw
                Case 2:20-cv-00786-RSM Document 11 Filed 01/19/21 Page 4 of 4




 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify under penalty of perjury under the laws of the State of Washington that
      on this 15th day of January, 2021, I electronically filed the foregoing with the Clerk of the Court
 3    using the CM/ECF system which will send notification to all parties registered with CM/ECF
      in this matter.
 4
                Dated this 15th day of January, 2021, at Seattle, Washington.
 5
                                               /s/ Noelle E. Dwarzski
 6                                            Noelle E. Dwarzski, WSBA #40041
                                              BARLOW COUGHRAN
 7                                            MORALES & JOSEPHSON, P.S.
                                              Attorneys for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

      UNOPPOSED MOTION TO STAY CASE SCHEDULE                                        BARLOW COUGHRAN
                                                                                MORALES & JOSEPHSON, P.S.
      Cause No. 2:20-cv-00786-RSM - 4                                           1325 FOURTH AVE., SUITE 910
                                                                                     SEATTLE, WA 98101
                                                                                        (206) 224-9900




     5000 331 ea15dc01cw
